Citation Nr: 0007217	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1991.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
originally denied service connection for anorexia, bulimia, 
and a personality disorder in July 1992.  The RO notified the 
veteran of its decision and of her right to appeal it within 
one year thereof in August 1992, but she did not file a 
timely appeal.  She applied to reopen a claim in October 
1993.  In September 1994, the RO held that new and material 
evidence had not been received to reopen a claim, and she 
appealed that decision.  She testified during a hearing at 
the RO in June 1996.  

The case thereafter came to the Board of Veterans' Appeals 
(Board), which held in March 1999 that the unappealed July 
1992 RO rating decision denying service connection for 
anorexia, bulimia, and personality disorder was final based 
upon the evidence which was before the RO in July 1992.  The 
Board further held that new and material evidence had been 
received to reopen the claim, and that a well-grounded claim 
was present.  The Board therefore remanded the case to the RO 
to have a VA psychiatric examination conducted pursuant to 
38 U.S.C.A. § 5107 (West 1991), and for the RO to thereafter 
accord the claim de novo consideration on its merits.  The 
development ordered by the Board remand has been completed, 
and the case is now ready for final Board review.


FINDINGS OF FACT

1.  The evidence shows that the veteran's anorexia/bulimia 
disorder clearly and unmistakably existed prior to service.  
No competent medical evidence of record shows that it 
currently exists, and the veteran denies having it since 
service.  

2.  The evidence does not show that the veteran has a 
psychosis or post-traumatic stress disorder (PTSD).

3.  No medical evidence of record relates the veteran's 
generalized anxiety disorder to service.  

4.  The veteran has a personality disorder with psychotic 
features.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disability was not the 
result of disease or injury which was incurred or aggravated 
in service.  38 U.S.C.A. § 1101(3), 1110, 1111, 1112, 1113, 
1131, 1132, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  The veteran's personality disorder may not be 
service-connected.  38 C.F.R. §§ 3.303(c), 4.9 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disability.  In the interest of clarity, the Board will 
review the factual background of this case; briefly discuss 
the relevant law and VA regulations pertaining to the issue 
on appeal; and then analyze the veteran's claim and render a 
decision.

Factual Background

At the outset, the Board wishes to make it clear that it has 
reviewed the veteran's entire medical history of record, 
which is extremely lengthy and complex.  

No psychiatric disability was shown on service enlistment 
examination in February 1985.  

A November 1986 service medical record states that the 
veteran was evaluated after a possible sexual assault.  The 
circumstances were that a person came into her room and 
touched her body but not her genitals.  She was emotionally 
upset.  Later in November 1986, she was evaluated by a 
service psychiatrist.  At that time, she denied any history 
of severe depression or disorders of sleep or appetite as 
well as psychotic symptoms such as hallucinations and 
delusions.  After mental status examination, the impression 
was no Axis I psychiatric diagnosis.  It was noted that the 
veteran had attempted to be manipulative during the interview 
and to control the interview through such manipulation.

In February 1987, the veteran was admitted to a service 
hospital in Puerto Rico with complaints of overwhelming 
anxiety on the anniversary of her mother's death.  After 
consideration of symptoms and clinical findings, no major 
psychiatric disorder was diagnosed, and the impression was 
borderline personality disorder.  On several service 
department evaluations thereafter, borderline personality 
disorder was again assessed.

On medical board evaluation in June 1988, the veteran 
reported that late in the summer of 1987, she began to hint 
that she was experiencing some problems that accompanied her 
eating disorder earlier in life.  She noted that she had 
received psychiatric treatment at the age of 16 for an eating 
disorder, and recalled both fasting behavior and bingeing and 
purging.  She stated that she had not had any problems with 
these symptoms from that time until the present illness as 
described by her.  Clinically, she was alert and fully 
oriented and denied symptoms of schizophrenia.  The diagnoses 
were anorexia nervosa, existing prior to service but 
aggravated by service, borderline personality disorder, 
existing prior to service and stable, and episodic alcohol 
abuse, in remission.  

On service medical board evaluation in October 1988, after 
evaluation, the veteran's anorexia nervosa diagnosis was 
revised to bulimia nervosa, existing prior to service and 
aggravated in service, manifested by eating habits and 
continued bingeing and purging.

On service evaluation in April 1990, it was stated that the 
veteran apparently had appeared to be psychotic briefly based 
on an earlier telephone interview, but that it was not 
possible to tell at the time of the phone call because of the 
form of communication.  After in-person mental status 
examination, however, the diagnoses were anorexia/bulimia, 
and borderline personality disorder.  

On service evaluation in December 1990, mental status 
examination revealed that the veteran had no suicidal or 
homicidal ideation and no thought disorder.  The assessments 
were bulimia nervosa in remission, and borderline personality 
disorder.

In March 1991, a service physical evaluation board at the 
Bethesda Naval Hospital in Bethesda, Maryland found that the 
veteran was physically unfit due to bulimia nervosa, which 
had been nondisabling prior to service and was 10 percent 
disabling in service.  The veteran left service in May 1991.

A VA psychiatric examiner in April 1992 felt that the veteran 
had PTSD based on childhood abuse, but he was unable to 
develop the history sufficiently.  He diagnosed 
anorexia/bulimia nervosa.  

Since 1994, VA health care providers have diagnosed or 
assessed numerous psychiatric disabilities, including 
psychosis, personality disorder, "partial PTSD", bipolar 
disorder, affective illness versus schizoaffective disorder, 
etc.  

A VA psychiatrist's December 1994 letter indicates that the 
veteran reported a history of psychosis while in the service, 
and that it began with increasing social isolation and 
disruptions of her normal sleep-wake cycle.  She advised the 
psychiatrist that over a period of four to six weeks in 
service, she developed increasing suspiciousness, poor 
hygiene, urges to injure or mutilate herself, and finally 
auditory hallucinations.  She also advised him that prior to 
her first service hospitalization she had reached a state 
where she could not distinguish her thoughts from 
hallucinations and reality.

The psychiatrist then stated that the symptoms which the 
veteran had had after service were "quite similar" to those 
which she indicated to him that she had had in service.  
Noting this, the psychiatrist stated that it seemed plausible 
to him that the veteran was continuing to experience a 
psychotic disorder which was first manifested during her 
tenure in the military.  The diagnosis was psychosis.

The veteran was hospitalized at a VA facility in February 
1995 due to reported auditory hallucinations.  It was noted 
that the veteran had a long history of alcohol dependence and 
cannabis dependence.  Diagnoses included psychosis, not 
otherwise specified; history of PTSD, in remission; history 
of major depression, in remission; and borderline personality 
traits.

In September 1995, the veteran was hospitalized at a VA 
hospital and diagnosed with major depression.  After the 
veteran admitted to some bingeing, rule out bulimia was 
diagnosed.

An April 1996 Vet Center psychological report shows that 
based on responses the veteran gave to psychological tests, 
PTSD was diagnosed.  It was concluded that the veteran's PTSD 
was due to childhood traumas and sexual trauma in the 
military.  

A hearing was held at the RO in June 1996.  During the 
hearing, the veteran testified about being assaulted in 
service, and about how it affected her.  She also testified 
about in-service and post-service symptoms and treatment.  
She felt her in-service experiences caused her current 
psychiatric disability.  She stated that she last had 
problems with bulimia in service.  

The veteran was provided a VA psychiatric examination in July 
1996.  The examiner was asked to render an opinion as to a 
relationship between her "current mental disorder and the 
symptoms treated during active military service", and to 
"indicate probable onset of current mental disorder."  The 
psychiatrist diagnosed, inter alia, depressive disorder; 
psychotic disorder; substance dependence, in remission; some 
symptomatology of PTSD, with the veteran not providing all of 
the details necessary and the evidence in the chart being 
insufficient to diagnose PTSD; and a borderline personality 
disorder, by history.  The psychiatrist stated that the 
depressive and psychotic disorders which the veteran had were 
commonly associated with people having borderline personality 
disorder.  According to the examiner, the personality 
disorder was not secondary to the patient's experiences in 
the military, as evidenced by the presence of symptomatology 
prior to her involvement with the military and the nature of 
the natural history of her personality disorder.  The 
psychiatrist stated that PTSD was the type of disability 
which could have been caused by an event such as an assault, 
but noted that the veteran would have to be cooperative for 
the diagnosis of PTSD to be considered.  Specifically, she 
would have to discuss in more detail the nature of the 
November 1986 incident and the symptomatology related to it.

A July to September 1997 VA hospital discharge summary 
indicates that the veteran had a borderline personality 
organization with occasional psychotic features.  

A VA psychiatric examination was conducted in May 1999, 
following the Board's instructions on remand in March 1999.  
The examining psychiatrist stated that the veteran's claims 
folder was carefully reviewed prior to the examination, and 
noted that the appropriate diagnoses were concluded to be 
bulimia nervosa and borderline personality disorder in 
service, with existence prior to service based on a history 
of psychiatric treatment for anorexia, bingeing, and purging 
prior to military service.  The examining psychiatrist noted 
a February 1987 service medical record reflecting hospital 
treatment, and that the impression at that time on Axis I was 
no major psychiatric illness, and that on Axis II it was 
borderline personality disorder.  

The examining psychiatrist then went on to indicate that when 
the veteran appeared for the psychiatric examination, she was 
accompanied by two of her caregivers as well as by a veterans 
service liaison.  The latter three wanted to sit in on the 
psychiatric evaluation with the veteran.  The examining 
psychiatrist interviewed the three individuals separately 
before evaluating the veteran.  

The first person the examining psychiatrist interviewed was a 
nurse practitioner, who reported that she had known the 
veteran for some four years, and that the veteran may have 
been abused both prior to and during service.  

The next person the examining psychiatrist interviewed was a 
psychologist who had seen the veteran since 1993, and who 
offered the diagnosis of PTSD.  The psychiatrist indicated, 
however, that interestingly enough, the psychologist did not 
give sufficient classical criteria whereby one could make a 
diagnosis of PTSD according to DSM-IV.  The psychiatrist 
further noted that in the psychologist's opinion, the veteran 
was not schizophrenic, and that the psychologist reported not 
seeing any delusions other than perhaps auditory 
hallucinations in the veteran in the six years she had known 
her.  

The third person interviewed was the service liaison officer, 
who stated that in her work with the veteran since 1997, at 
times the veteran would start to look around and then become 
distracted.

Thereafter, the veteran was interviewed.  The veteran at this 
point indicated that her psychiatric symptoms included 
confusion, as well as forgetfulness when she would get 
stressed.  She stated that she would start talking and then 
not know where she was.  She stated that when she was under 
pressure, she would have visual hallucinations of bugs on the 
wall.  She also stated that when she was very stressed, she 
would hear voices.  She described nightmares every night or 
every other night, and she indicated that they consisted of 
people attacking her.

The veteran reported that the three or four episodes where 
she was assaulted in service occurred when she was on duty in 
Puerto Rico in 1986 and 1987.  She stated that at the time 
she went to Puerto Rico, she drank moderately, and that after 
these episodes, her drinking became worse.  She provided 
detailed descriptions of in-service experiences, with no 
apparent increase in psychiatric symptoms:  Namely, she 
talked about a time when one man who grabbed her in the 
genital area, about another time when she was in a helicopter 
and a man masturbated, about a third time when she was 
fondled by a drunk man, and about a fourth time, when she was 
touched inappropriately while in the barracks.  She went into 
considerable detail about these four episodes.

The veteran further indicated that she needed a lot of sleep 
and that it was difficult for her to fall back to sleep, and 
that she was an anxious person.  She described herself as a 
worrywart who was restless and had increased fatigue, and she 
indicated that her mind would blank out.  

Clinically, the veteran was oriented to person, place, and 
time.  She volunteered that when she was under stress, she 
heard voices and saw bugs on herself.  Her affect was 
restricted.  There was no actual inappropriate emotional 
response.  Because she was rather schizoid and withdrawn, it 
was difficult to establish rapport with her.  She appeared 
perfectly alert.  

The diagnoses were, on Axis I, generalized anxiety disorder, 
as reflected by restlessness, easy fatigue, and her mind 
going blank; and on Axis II, borderline personality disorder 
by history.

The examining psychiatrist commented that with two of the 
veteran's providers coming in with her and gently wanting to 
sit in on the interview and give their professional opinions 
along with the service liaison officer, it was obvious that 
the caregivers were overinvolved in the veteran's care.  In 
the examining psychiatrist's opinion, the caregivers had by 
their manner and overinvolvement planted in the veteran's 
mind symptoms and complaints that probably would not be given 
by the veteran had they not been so involved in her care.  

It was the examining physician's opinion that because of the 
overinvolvement over a period of more than a year or two, one 
had to rely on psychiatric data compiled closer to the time 
of the alleged trauma, because at this point in time so far 
removed from the alleged trauma, nearly twelve or thirteen 
years, the picture could become very confused, especially 
given the distinct possibility that the veteran had memory 
impairment.  

Thus, the examining psychiatrist depended greatly on the 
service psychiatric reports pertaining to service psychiatric 
hospitalization in Puerto Rico and from the Bethesda Naval 
Hospital, and came to the conclusion that the veteran's 
present anxiety and personality disorders were not 
service-connected.  The examiner noted that the veteran 
freely admitted to drinking heavily during the time that she 
was in Puerto Rico; there was a distinct possibility that 
that her memory may have been impaired because of alcohol; 
and that "therefore she does not have complete and entirely 
correct recollection of just exactly what did happen to her 
in Puerto Rico . . . . this would throw into serious question 
whether these episodes did actually occur as she relates."  
The examiner also stated that "it is my opinion that if 
these incidences [sic] did indeed occur, that they were not 
aggravating an underlying psychiatric disorder."

It was the examining psychiatrist's opinion that the 
veteran's current diagnosis of anxiety disorder was not in 
any way related to any of the alleged incidents which the 
veteran reported occurred in service.

Relevant Law and Regulations

Service connection 

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).  The service incurrence of 
psychosis may be presumed if it is manifested to a degree of 
10 percent within one year of discharge from a period of 
active service lasting 90 days or more.  38 U.S.C.A. 
§§ 1101(3), 1110, 1111, 1112(a), 1131, 1132, 1137 (West 1991 
& Supp 1998).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  Determinations as to existence prior to 
service should not be based on history alone.  38 
U.S.C.A. § 1110, 1111, 1112, 1113, 1131, 1132, 1137; 
38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.306(a) (1999).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(1999); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Well Grounded Claims

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 38 
U.S.C.A. § 5107(a). See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Analysis

Initial considerations - well groundedness of the claim/duty 
to assist/standard of proof

The veteran's claim is well grounded, as there is competent 
evidence of a current psychiatric disability; of in-service 
incurrence or aggravation, as reflected by the service 
medical records; and of a nexus between in-service injury or 
disease and the current disability, as reflected by the 
December 1994 VA psychiatrist's opinion, as well as other 
opinions.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Since the claim has been determined to be well grounded, the 
Board must determine whether VA has met its duty to assist 
the veteran pursuant to 38 U.S.C.A. § 5107.  The Board 
concludes that it has.  As noted in the Introduction, this 
case was remanded by the Board in March 1999 so that 
additional evidence could be obtained.  This has been 
accomplished, and in the opinion of the Board all necessary 
evidence for a fair and impartial determination of the claim 
is of record.  There is no indication that any evidence which 
is essential to the outcome of this case has not been 
associated with the veteran's claims folder.  Accordingly, 
the claim may be discussed on its merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Veterans Appeals stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein. 

As the factual background makes clear, the veteran has been 
diagnosed with a number of psychiatric disabilities over the 
years.  It appears from a review of the evidence, especially 
the comments of a number of medical examiners, that the 
veteran is a poor historian.  The veteran was noted to be 
manipulative and to attempt to control the interview in 
service in November 1986, would not say what bothered her at 
the time of the April 1992 VA psychiatric examination, and 
was very evasive during the July 1996 VA psychiatric 
examination.  The examiner's comments in the May 1999 
examination report make it clear that her recall of events is 
poor, possibly due to alcohol abuse, and that she may be 
susceptible to suggestions from others.

The Board will separately discuss each identified disorder.

Bulimia/anorexia nervosa

Bulimia/anorexia nervosa was diagnosed during service and at 
times after service.  There are two service medical board 
evaluations, in June 1988 and in October 1988, which indicate 
that such disability was aggravated by service, as well as 
the March 1991 physical evaluation board which had a similar 
conclusion.

The veteran's representative argued in December 1995 that it 
must be conceded that in-service aggravation occurred, in 
light of the March 1991 physical evaluation board report.  
Indeed, there is no medical evidence to the contrary.

However, for service connection purposes, there must be 
competent medical evidence of current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [there 
must be a current disability which is related to an injury or 
disease which was present during service].  In this case, 
there is no competent medical evidence of record that the 
veteran currently has anorexia/bulimia.  It was said to be in 
remission in service in December 1990 and it has not been 
diagnosed since VA examination in April 1992.  Although there 
was a reference to "some bingeing" during a September 1995 
VA hospitalization, a diagnosis of bulimia was evidently 
ruled out in favor or a diagnosis of major depression.  The 
veteran denied during her June 1996 personal hearing having 
had any problems with eating disorders since service.  Most 
significantly, in the estimation of the Board, an eating 
disorder was not diagnosed on recent VA examinations in July 
1996 and in May 1999.

Accordingly, service connection for an eating disorder, 
whether characterized as bulimia and/or anorexia, is denied 
in the absence of a currently diagnosed disability.

Psychosis

The evidence reveals that that a psychosis was not diagnosed 
in service, and that a psychosis was not diagnosed within a 
year after service discharge.  There were several diagnoses 
of psychosis in the mid 1990s, including that of a VA 
psychiatrist in December 1994; the report of a VA 
hospitalization in February 1995; and the report of the VA 
psychiatric examination in July 1996.

The only evidence of a nexus between psychosis and service is 
a December 1994 VA psychiatrist's opinion which diagnosed a 
psychosis and stated that it is plausible that a psychosis 
was present in service.  There is other evidence of record, 
specifically the report of the July 1996 VA examination and 
the hospitalization report in 1997, which in essence ascribe 
a psychosis or psychotic features to the veteran's 
personality disorder, not to service.  

However, a psychosis does not appear to be present currently.  
The VA psychiatrist who carefully examined the veteran in May 
1999 did not identify a psychosis.  The Board further notes 
that the psychologist interviewed by the VA psychiatrist in 
connection with the examination specifically indicated that 
in her professional opinion and based on her observations of 
the veteran over six years, the veteran was not 
schizophrenic.

Ultimately, when the VA examiner in May 1999 obtained 
detailed information from the veteran as to her history and 
symptoms in as accurate and precise a manner as possible, and 
then carefully examined her in light of a close review of the 
record, he did not diagnose psychosis.  It is clear that the 
diagnosis of psychosis was carefully considered, because the 
VA examiner asked the psychologist who accompanied the 
veteran to the examination whether the psychologist had in 
fact witnessed the veteran having any psychotic symptoms in 
the time the psychologist had known her.  Furthermore, the VA 
psychiatrist in May 1999 found the veteran to be oriented to 
person, place, and time, and interpreted her psychiatric 
picture as containing schizoid symptoms, rather than being 
reflective of a psychosis.  This is in harmony with the 
opinion reported on July to September 1997 VA hospital 
discharge, to the effect that the veteran had a personality 
disorder with psychotic features, and it suggests that this 
is probably what the VA psychiatrist in July 1996 meant to 
say.

In light of the above, it appears that the veteran does not 
in fact currently have a psychosis.  The preponderance of the 
evidence appears to indicate that she has a personality 
disorder with psychotic features.  The Court has indicated 
that a disability must be shown (and tied to service) by at 
least a relative equipoise of evidence before it can be 
service-connected.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  This has not been done here with respect to 
psychosis.  

PTSD

One VA psychiatrist in April 1992 felt that the veteran might 
have had PTSD but did not feel that it was due to service.  
That psychiatrist noted that the veteran had not revealed 
enough about her pre-service experiences for the diagnosis to 
be made.  Other health care providers, such as the nurse the 
VA psychiatrist interviewed in May 1999, have since then 
opined that the veteran has PTSD and that it is related in 
part to sexual abuse in service.

The VA psychiatrist in May 1999 thoroughly reviewed the 
veteran's claims folder, including the veteran's service 
medical records, and interviewed two of the veteran's current 
health care providers.  He noted that the health care 
provider whom he interviewed and whom was saying that the 
veteran had PTSD was overinvolved in the veteran's care, and 
that that the individuals that accompanied the veteran to the 
examination were probably making the veteran feel that she 
had symptoms of PTSD which she would not otherwise complain 
of.  He also stated that the psychologist was diagnosing PTSD 
without considering the diagnostic criteria for the 
diagnosis.  

Significantly, the VA psychiatrist, after listening to the 
veteran's stories of multiple sexual trauma during service, 
noted that the veteran's memory was poor, possibly due to 
alcohol abuse.  The Board notes that this observation is 
consistent with other evidence of record, highlighted above, 
which demonstrates that the veteran is a poor historian, as 
well as medical records which indicate a history of 
alcoholism.

The May 1999 VA psychiatrist then carefully went over the 
veteran's symptoms for a better understanding of the nature 
of the veteran's psychiatric picture.  On interviewing the 
veteran in detail concerning the claimed PTSD stressors, 
noted that she did not have any apparent increase in 
psychiatric symptoms when describing them.  

In light of the above, the VA examiner thereafter concluded 
that the veteran did not have PTSD but that it had been 
improperly diagnosed because the veteran did not meet the 
diagnostic criteria for it.  This evidence is the most 
probative evidence of record as to whether or not the veteran 
has PTSD.  Moreover, this opinion is similar to the April 
1992 VA psychiatrist's statement that PTSD could not be 
diagnosed based on the information before him.  To the extent 
that other medical opinion evidence indicates that the 
veteran currently has PTSD, and that such is related to her 
claimed experiences during service, the Board places greater 
weight on the very thorough, specific May 1999 VA examination 
report which was generated in response to the Board's remand.  
The Board observes that, with respect to other opinions based 
on the veteran's recollections, a diagnosis "can be no better 
than the facts alleged by the appellant."  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

In light of the fact that the evidence shows that the veteran 
does not meet the diagnostic criteria for a diagnosis of 
PTSD, service connection is not warranted for it.  See 
38 C.F.R. §§ 3.304(f), 4.125(a) (1999), which require that 
the diagnosis conform to DSM-IV before service connection can 
be granted. 

Generalized anxiety disorder

Physicians in service did not feel that the veteran had a 
generalized anxiety disorder.  Generalized anxiety disorder 
was not diagnosed on VA psychiatric examination in April 1992 
either.  The psychiatrist who diagnosed anxiety disorder on 
VA psychiatric examination in May 1999 felt that it was not 
related to service.  No competent medical evidence of record 
shows that anxiety disorder is related to the veteran's 
service.  Service connection for diagnosed anxiety disorder 
is accordingly not warranted.  

Personality disorder

As discussed above, service connection may not be granted for 
a personality disorder.  See 38 C.F.R. §§ 3.303, 4.9; Winn.  

While the veteran and her representative feel that she has a 
chronic acquired psychiatric disability which is related to 
service, since they are laypersons, their own opinions and 
her testimony on these matters are of no probative value.  
Medical opinions are required on the matters of diagnosis and 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In conclusion, the Board finds that, for the reasons and 
bases expressed above, the preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board is of course aware of the Court's decision in Patton v. West, 12 Vet. App. 272 (1999) [certain 
provisions in VA manual M21-1 apply to claims involving an allegation of non combat personal assault as 
the alleged stressor].  In the absence of a diagnosis of PTSD, such development is unnecessary.

